DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Matter of Record

	The Examiner, Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1647, Regina M. DeBerry. 
	
Status of Application, Amendments and/or Claims
The amendment, filed 08 September 2020, has been entered in full.  Claims 10, 12-15, 18, 22, 26-52, 54, 56-63 are canceled. Claims 11, 16, 19-21, 23 and 55 are amended. 
Applicant’s election of Group I (claims 1-9, 11, 16, 17, 19-21 and 23-25, drawn to a method for treating myelodysplastic syndrome in a subject who is refractory to a previous treatment comprising administering a therapeutically effective amount of a TLR2 antagonist to a subject) and species election of a hypomethylating agent as the species of previous treatment, in the reply filed on 22 April 2021 is acknowledged. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Applicant states that claims 1-9, 11, 16, 17, 19-21 and 23-25 read on the elected subject matter. The Examiner notes that claims 6-9 do not read on the elected species election (i.e. hypomethylating agent). 
s 6-9, 53 and 55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group (or species), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 April 2021. Claims 1-5, 11, 16, 17, 19-21 and 23-25 are under examination. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) (filed 04 June 2019) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits. 

Specification 

The disclosure is objected to because of the following informalities: The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see page 13, line 14). The specification should be reviewed for improper recitation of hyperlinks. All such recitations should be deleted or amended such that the hyperlinks and/or other form of browser-executable code are rendered inactive.  See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is indefinite because of the recitation “wherein the antibody is a humanized version of anti-TLR2 antibody T2.5 or an antigen binding fragment thereof”.
The instant specification teaches: “a murine IgG1 anti-TLR2 antibody which was derived from hybridoma clone T2.5 (HyCult Biotechnology b.v., Cell Sciences, Canton, USA: catalogue number 1054, also known as OPN-301)” and “WO 2011/003925 describes a humanized version of T2.5 which is designated OPN-305”(para 0005). 
The limitation “T2.5” is indefinite because it describes the hybridoma clone, not the antibody. 
Amending the claim to recite, “wherein the antibody is a humanized version of anti-TLR2 antibody derived from hybridoma clone T2.5, or an antigen binding fragment thereof”, would be remedial. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-5, 11, 16, 17, 19-20 and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method for treating myelodysplastic syndrome in a subject who is refractory or resistant to a previous treatment comprising administering a therapeutically effective amount of a Toll-like receptor (TLR2) antagonist to said subject, wherein said TLR2 antagonist is an antibody or an antigen binding fragment thereof that specifically binds to TLR2, and wherein the antibody or antigen binding fragment thereof comprises:
1) a heavy chain variable region comprising a complementarity determining region (CDR) 1 region comprising the amino acid sequence of SEQ ID NO:3, a CDR2 region comprising the amino acid sequence of SEQ ID NO:4 and a CDR3 region comprising the amino acid sequence of SEQ ID NO:5 and a light chain variable region comprising a CDR1 region comprising the amino acid sequence of SEQ ID NO:6, a CDR2 region comprising the amino acid sequence Gly-Ala-Ser and a CDR3 region comprising the amino acid sequence of SEQ ID NO:7 (see claim 16); 
2)  a light chain variable domain comprising an amino acid sequence of SEQ ID NO:10 and/or a heavy chain variable domain comprising an amino acid sequence of SEQ ID NO:11 (see claim 17); 
and a light chain comprising the amino acid sequence of SEQ ID NO:12 (see claim 19)  or 
4)  a heavy chain variable region comprising the amino acid sequence of SEQ ID NO:8 and/or a light chain variable region comprising the amino acid sequence of SEQ ID NO:9 (see claim 20). 
  does not reasonably provide enablement for:
A method for treating myelodysplastic syndrome in a subject who is refractory or resistant to a previous treatment comprising administering to a subject any TLR2 antagonist; any antibody or antigen binding fragment thereof that specifically binds to TLR2; an antibody or antigen binding fragment thereof comprising less than 6 complementarity determining regions (CDRs) or less than the heavy chain domain and the light chain domain; and any antibody or antigen binding fragment thereof comprising less than 100% sequence identity.  
  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The specification teaches methods for the treatment of Myelodysplastic Syndrome, in particular subjects who have been shown to be refractory or resistant to treatments such as treatments with hypomethylating agents comprising administering a therapeutically effective amount of a Toll-like receptor 2 (TLR2) antagonist to said subject (page 1 and page 3). The specification teaches antibodies that are TLR2 antagonist (pages 8-10). 

The Examples teach a study was carried out that evaluated the safety, tolerability and efficacy of OPN-305 in patients with lower-risk (low and intermediate-1) MDS patients for who previous treatment with or without erythroid-stimulating agents or azacitidine or decitabine failed (page 43). The Examples teach treatment with OPN-305 in patients with previously treated lower-risk MDS was well tolerated with no significant toxicities and 50% overall response rate.  The specification teaches that at 5 mg/kg 5/10 eligible patients have had a response (one major and 4 minor responses) and currently at 10 mg/kg, of the patients who have received more than 2 cycles of OPN-305 monotherapy, 2/5 eligible patients have had a major response), 2/5 stable disease and 1/5 minor response (page 49). 
The claims are not enabled for the full breadth for the following reasons:
1. The limitation TLR2 antagonist encompasses a large genus. The instant specification fails to indicate that a representative number of structurally related 
2.  The antibody recited in claim 19 does not require 6 complementarity determining regions (CDRs) OR does not require the heavy chain domain AND the light chain domain.  
It is well established in the art that three hypervariable regions of the light chain and three hypervariable regions of a heavy chain are brought together in a three-dimensional space to form an antigen-binding surface. These sequences form a surface complementary to the three-dimensional surface of a bound antigen (i.e. complementary determining region). The formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which includes three CDRs. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites  (see Paul, W.E. Fundamental 
The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site is underscored by Casset. Casset constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design. The peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset states that although CDR H3 is at the center of most, if not all, antigen interactions, clearly other CDRs play an important role in the recognition process (p. 199, left column and p. 202, left column)(see Casset et al. A peptide mimetic of an anti-CD4 monoclonal antibody by rational design. Biochem Biophys Res Comm. Vol. 307:198-205; 2003). 
 Additionally, Bendig states that the general strategy for "humanizing" antibodies involves the substitution of all six CDRs from a rodent antibody that binds an antigen of interest, and that all six CDRs are involved in antigen binding (see entire document, but especially Figures 1-3). Similarly, the skilled artisan recognized a "chimeric" antibody to be an antibody in which both the heavy chain variable region (which comprises the three heavy chain CDRs) and the light chain variable region (which comprises the three light chain CDRs) of a rodent antibody are recombined with constant region sequences from a human antibody of a desired isotype (see entire document, but especially Figures 1-3)(see Bendig, Humanization of rodent monoclonal antibodies by CDR grafting. Methods: A Companion to Methods in Enzymology, Vol. 8:83-93; 1995).   
3.  The antibodies recited in claims 17, 19 and 20 recite less than 100% sequence identity. The specification does not teach how to make any variant of the exemplified OPN-305 antibody. 
In order to make a sequence variant, with the reasonable assurance that it would have the desirable properties of the invention, the artisan would need to know which regions of the disclosed antibodies are responsible for the interactions underlying its biological function(s).  As is well recognized in the art, any modification (even a "conservative" substitution) to a critical structural region of a protein is likely to significantly alter its functional properties.  It is known that even a single amino acid change or mutation can destroy the function of the biomolecule in many cases. The instant specification provides no guidance as to which regions of the protein would be tolerant of modification and which would not, and it provides no working example of any variant sequence which would be within the claims.  It is in no way predictable that randomly selected mutations, deletions, etc. in the disclosed sequence would afford an antibody having activity comparable to the one disclosed.  
Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff. Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function (Rudikoff et al. Single amino acid substitution altering antigen-binding specificity Proc. Natl. Acad. Sci. USA, 79(6):1979-1983, March 1982).
Due to the large quantity of experimentation necessary to generate TLR2 antagonists or antibody/antigen binding fragments thereof which specifically bind to TLR2 


Claims 1-5, 11, 16, 17, 19-20 and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The method claim requires the use of undisclosed TLR2 antagonists. In order to evidence possession of the claim methods, one would need to demonstrate possession of the claimed process steps which require the use of undisclosed compounds. The relationship between the structural features of the members of the genus of TLR2 antagonists and the claimed function have not been defined. No structural characteristics of such an antagonists are provided. While the specification describes the amino acid sequences of particular antibodies, the specification does not describe any correlation 
The method claim requires antibodies with less than a 100% identity and thus encompasses any type of amino acid substitution, deletion, insertion and/or addition in the antibody sequences, as long as it has the claimed activity. There is no disclosure of a correlation between function and structure of the antibodies beyond those disclosed in the specification (i.e. comprising 6 CDRs 3, 4, 5, 6, Gly-Ala-Ser and SEQ ID NO:7 and heavy chain domain/light chain domains SEQ ID NOs:8-13). The specification does not describe other species by structure, or physical and/or chemical characteristics. Because the disclosure fails to describe the common attributes or characteristics that identify substitution, deletion and insertion variant members of the genus, and because the genus is highly variant, the disclosed antibody species are insufficient to describe the genus. The specification does not describe the structure for substitution variants, deletion variants or insertion variants.
The skilled artisan cannot envision the detailed chemical structure of the encompassed claimed proteins (if any) which have the claimed activity without further testing, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of identification. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai 
Therefore, the full breadth of the claims does not meet the written description provision of 35 U.S.C. §112, first paragraph. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.  Claims 1, 11, 23 and 24 are rejected under 35 U.S.C. 102(a1) as being anticipated by Karsunky (US 2011/0044894; published 2/24/11).  
Karsunky teaches methods and compositions effective in the treatment of human hematopoietic cancers (abstract). Karsunky teaches treatment of myeloplastic syndrome applies to claims 1 and 11). 
Karsunky teaches that the antibody compositions may be used either alone or in combination with other therapeutic agents to increase efficacy of traditional treatments for myeloid leukemias, or to target abnormal cells not targeted by the antibodies (para 0161)(applies to claim 23). Karsunky teaches that antibody treatment of cancer patients with tumors resistant to chemotherapeutic agents might induce sensitivity and responsiveness to these agents in combination (para 0161)(applies to claim 1).
Karsunky teaches bioactive compounds suitable for delivery by the compositions herein, include, among others, chemotherapeutic compounds, including by way of example and not limitation, vinblastin, bleomycin, taxol, cis-platin, adriamycin, and mitomycin. Exemplary chemotherapeutic agents suitable for the present purposes are compounds acting on DNA synthesis and stability. Karsunky teaches anti-neoplastic agents of the anthracyclin class of compounds act by causing strand breaks in the DNA and are used as standard therapy against cancer. Exemplary anti-neoplastic agents of this class are daunorubicin and doxorubicin (para 0120)(applies to claims 23 and 24). 

2.  Claims 1-5, 11-21, 23-25 are rejected under 35 U.S.C. 102(a1) as being anticipated by ClinicalTrials.gov Identifier NCT02363491 (A Phase I/II Study of OPN-305 in Second-line Lower Risk Myelodysplastic Syndrome. Pages 9/9; first posted on 2015-16-02) as evidenced by as evidenced by Opsona Therapeutics Limited (Reference submitted by Applicant; EP 2722342; published 10/19/12).
applies to claims 23-25). Clinical Trials.gov teaches the inclusion of MDS patients who have failed or are unresponsive to AZA or decitabine (pages 4/9 and 6/9)(applies to claims 1, 3-5). Clinical Trials.gov teaches the inclusion of MDS patients who have failed or ceased to respond to erythropoietic stimulating agents (ESA) and are red blood cell blood cell transfusion dependent (page 6/9)(applies to claim 2). 
Murine IgG1 ant-TLR2 antibody is derived from hybridoma clone T2.5 and is known as OPN-301 and the humanized version of T2.5 is known as OPN-305, as evidenced by Opsona Therapeutics Limited (Reference submitted by Applicant; EP 2722342; published 10/19/12)(see Opsona Therapeutics Limited at para 0002) (applies to claims 1 and 21). OPN is a TLR2 antagonizing antibody and has CDRs comprising sequences that are 100% identical to instant SEQ ID NOs: 3-5, 6, CDR2 Gly-Ala-Ser and SEQ ID NO:7; heavy chain variable domain and light chain variable domains comprising sequences that are 100% identical to instant SEQ ID NO:s 8-13 (see Opsona Therapeutics Limited at paras 0006-0008, 0016-0021). See the sequence search alignment results for SEQ ID NOs: 8-13 (See below, Sequence Search Result A)(applies to claims 11-20). 


		Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       
/R.M.D/Examiner, Art Unit 1647
6/22/21
                                                                                                                                                                                                        SEQUENCE SEARCH RESULT A

ID   BBF47740 standard; protein; 167 AA.
XX
AC   BBF47740;
XX
DT   19-JUN-2014  (first entry)
XX
DE   Mouse anti-TLR2 antibody VH region, SEQ ID 8.
XX
KW   TLR-2; Toll-like receptor 2; antibody; antibody therapy; cytostatic;
KW   drug screening; gastrointestinal-gen.; heavy chain variable region;
KW   pancreas tumor; prophylactic to disease; protein therapy; therapeutic.
XX
OS   Mus musculus.
XX
FH   Key             Location/Qualifiers
FT   Region          58..65
FT                   /label= CDR1
FT   Region          83..90
FT                   /label= CDR2
FT   Region          129..139
FT                   /label= CDR3
XX
CC PN   EP2722342-A1.
XX
CC PD   23-APR-2014.
XX
CC PF   19-OCT-2012; 2012EP-00189212.
XX
PR   19-OCT-2012; 2012EP-00189212.
XX
CC PA   (OPSO-) OPSONA THERAPEUTICS LTD.
XX
DR   WPI; 2014-G91425/31.
XX
CC PT   Use of composition comprising toll-like receptor 2 antagonist for 
CC PT   treatment or prophylaxis of pancreatic cancer in subject.

CC PS   Claim 8; SEQ ID NO 8; 61pp; English.
XX
CC   The present invention relates to a novel composition comprising a toll-
CC   like receptor 2 (TLR2) antagonist which is useful for treating or 
CC   preventing a pancreatic cancer in a subject. The TLR2 antagonist is an 
CC   antibody or its antigen binding fragment, a protein, a peptide, a 
CC   peptidomimetic, a nucleic acid, a carbohydrate, a lipid or a small 
CC   molecule, preferably an antibody or its antigen binding fragment binds to
CC   an epitope comprising leucine rich repeat regions of the TLR2 protein or 
CC   a non-continuous epitope of TLR2 protein (BBF47733 or BBF47734) and the 
CC   antibody comprises a heavy chain variable (VH) region (BBF47740, BBF47743
CC   or BBF47745) comprising complementarity determining regions (CDRs) 
CC   (BBF47735-BBF47737) and a light chain variable (VL) region (BBF47741, 
CC   BBF47742 or BBF47744) comprising CDRs (BBF47738-BBF47739). The invention 
CC   further provides a screening method for identifying compounds for 
CC   treating or preventing a pancreatic cancer by contacting candidate 
CC   compounds with the TLR2 protein and identifying the compounds that bind 
CC   to the TLR2 protein within the region of the non-continuous epitope. The 
CC   present sequence is a mouse anti-TLR2 antibody VH region which is used 
CC   for treating or preventing a pancreatic cancer in a subject.
XX
SQ   Sequence 167 AA;

  Query Match             100.0%;  Score 886;  DB 21;  Length 167;
  Best Local Similarity   100.0%;  
  Matches  167;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MSSPQSLKTLILTMGWSWIFLFLLSGTAGVHSQVQLQQSGPELVNPGASVKLSCKASGFT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSSPQSLKTLILTMGWSWIFLFLLSGTAGVHSQVQLQQSGPELVNPGASVKLSCKASGFT 60

Qy         61 FTTYGINWVKQGPGQGLEWIGWIYPRDGSTNFNENFKDKAALTVDTSSSTAYMELHSLTS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 FTTYGINWVKQGPGQGLEWIGWIYPRDGSTNFNENFKDKAALTVDTSSSTAYMELHSLTS 120

Qy        121 EDSAVYFCARLTGGTFLDYWGQGTTLTVSSAKTTPPSVYPLAPGSAA 167
              |||||||||||||||||||||||||||||||||||||||||||||||
Db        121 EDSAVYFCARLTGGTFLDYWGQGTTLTVSSAKTTPPSVYPLAPGSAA 167




ID   BBF47741 standard; protein; 147 AA.
XX
AC   BBF47741;
XX
DT   19-JUN-2014  (first entry)
XX
DE   Mouse anti-TLR2 antibody VL region, SEQ ID 9.
XX
KW   TLR-2; Toll-like receptor 2; antibody; antibody therapy; cytostatic;
KW   drug screening; gastrointestinal-gen.; light chain variable region;
KW   pancreas tumor; prophylactic to disease; protein therapy; therapeutic.
XX
OS   Mus musculus.
XX

FT   Region          47..56
FT                   /label= CDR1
FT   Region          74..76
FT                   /label= CDR2
FT   Region          113..121
FT                   /label= CDR3
XX
CC PN   EP2722342-A1.
XX
CC PD   23-APR-2014.
XX
CC PF   19-OCT-2012; 2012EP-00189212.
XX
PR   19-OCT-2012; 2012EP-00189212.
XX
CC PA   (OPSO-) OPSONA THERAPEUTICS LTD.
XX
DR   WPI; 2014-G91425/31.
XX
CC PT   Use of composition comprising toll-like receptor 2 antagonist for 
CC PT   treatment or prophylaxis of pancreatic cancer in subject.
XX
CC PS   Claim 8; SEQ ID NO 9; 61pp; English.
XX
CC   The present invention relates to a novel composition comprising a toll-
CC   like receptor 2 (TLR2) antagonist which is useful for treating or 
CC   preventing a pancreatic cancer in a subject. The TLR2 antagonist is an 
CC   antibody or its antigen binding fragment, a protein, a peptide, a 
CC   peptidomimetic, a nucleic acid, a carbohydrate, a lipid or a small 
CC   molecule, preferably an antibody or its antigen binding fragment binds to
CC   an epitope comprising leucine rich repeat regions of the TLR2 protein or 
CC   a non-continuous epitope of TLR2 protein (BBF47733 or BBF47734) and the 
CC   antibody comprises a heavy chain variable (VH) region (BBF47740, BBF47743
CC   or BBF47745) comprising complementarity determining regions (CDRs) 
CC   (BBF47735-BBF47737) and a light chain variable (VL) region (BBF47741, 
CC   BBF47742 or BBF47744) comprising CDRs (BBF47738-BBF47739). The invention 
CC   further provides a screening method for identifying compounds for 
CC   treating or preventing a pancreatic cancer by contacting candidate 
CC   compounds with the TLR2 protein and identifying the compounds that bind 
CC   to the TLR2 protein within the region of the non-continuous epitope. The 
CC   present sequence is a mouse anti-TLR2 antibody VL region which is used 
CC   for treating or preventing a pancreatic cancer in a subject.
XX
SQ   Sequence 147 AA;

  Query Match             100.0%;  Score 767;  DB 21;  Length 147;
  Best Local Similarity   100.0%;  
  Matches  147;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MESDTLLLWVLLLWVPGSTGDIVLTQSPASLAVSLGQRATISCRASESVEYYGTSLMQWY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MESDTLLLWVLLLWVPGSTGDIVLTQSPASLAVSLGQRATISCRASESVEYYGTSLMQWY 60

Qy         61 QQKPGQPPKLLIFGASNVESGVPVRFSGSGSGTDFSLNIHPVEEDDIVMYFCQQSRKLPW 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 QQKPGQPPKLLIFGASNVESGVPVRFSGSGSGTDFSLNIHPVEEDDIVMYFCQQSRKLPW 120

Qy        121 TFGGGTKLEIKRADAAPTVSIFPPSSE 147
              |||||||||||||||||||||||||||
Db        121 TFGGGTKLEIKRADAAPTVSIFPPSSE 147




ID   BBF47742 standard; protein; 111 AA.
XX
AC   BBF47742;
XX
DT   19-JUN-2014  (first entry)
XX
DE   Human anti-TLR2 antibody VL region, SEQ ID 10.
XX
KW   TLR-2; Toll-like receptor 2; antibody; antibody therapy; cytostatic;
KW   drug screening; gastrointestinal-gen.; light chain variable region;
KW   pancreas tumor; prophylactic to disease; protein therapy; therapeutic.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Region          27..36
FT                   /label= CDR1
FT   Region          54..56
FT                   /label= CDR2
FT   Region          93..101
FT                   /label= CDR3
XX
CC PN   EP2722342-A1.
XX
CC PD   23-APR-2014.
XX
CC PF   19-OCT-2012; 2012EP-00189212.
XX
PR   19-OCT-2012; 2012EP-00189212.
XX
CC PA   (OPSO-) OPSONA THERAPEUTICS LTD.
XX
DR   WPI; 2014-G91425/31.
XX
CC PT   Use of composition comprising toll-like receptor 2 antagonist for 
CC PT   treatment or prophylaxis of pancreatic cancer in subject.
XX
CC PS   Claim 9; SEQ ID NO 10; 61pp; English.
XX
CC   The present invention relates to a novel composition comprising a toll-
CC   like receptor 2 (TLR2) antagonist which is useful for treating or 
CC   preventing a pancreatic cancer in a subject. The TLR2 antagonist is an 
CC   antibody or its antigen binding fragment, a protein, a peptide, a 
CC   peptidomimetic, a nucleic acid, a carbohydrate, a lipid or a small 
CC   molecule, preferably an antibody or its antigen binding fragment binds to
CC   an epitope comprising leucine rich repeat regions of the TLR2 protein or 
CC   a non-continuous epitope of TLR2 protein (BBF47733 or BBF47734) and the 
CC   antibody comprises a heavy chain variable (VH) region (BBF47740, BBF47743
CC   or BBF47745) comprising complementarity determining regions (CDRs) 

CC   BBF47742 or BBF47744) comprising CDRs (BBF47738-BBF47739). The invention 
CC   further provides a screening method for identifying compounds for 
CC   treating or preventing a pancreatic cancer by contacting candidate 
CC   compounds with the TLR2 protein and identifying the compounds that bind 
CC   to the TLR2 protein within the region of the non-continuous epitope. The 
CC   present sequence is a human anti-TLR2 antibody VL region which is used 
CC   for treating or preventing a pancreatic cancer in a subject.
XX
SQ   Sequence 111 AA;

  Query Match             100.0%;  Score 580;  DB 21;  Length 111;
  Best Local Similarity   100.0%;  
  Matches  111;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


Qy          1 DIVLTQSPATLSLSPGERATLSCRASESVEYYGTSLMQWYQQKPGQPPKLLIFGASNVES 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVLTQSPATLSLSPGERATLSCRASESVEYYGTSLMQWYQQKPGQPPKLLIFGASNVES 60

Qy         61 GVPDRFSGSGSGTDFTLKISRVEAEDVGMYFCQQSRKLPWTFGGGTKVEIK 111
              |||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GVPDRFSGSGSGTDFTLKISRVEAEDVGMYFCQQSRKLPWTFGGGTKVEIK 111




ID   BBF47743 standard; protein; 118 AA.
XX
AC   BBF47743;
XX
DT   19-JUN-2014  (first entry)
XX
DE   Human anti-TLR2 antibody VH region, SEQ ID 11.
XX
KW   TLR-2; Toll-like receptor 2; antibody; antibody therapy; cytostatic;
KW   drug screening; gastrointestinal-gen.; heavy chain variable region;
KW   pancreas tumor; prophylactic to disease; protein therapy; therapeutic.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Region          26..33
FT                   /label= CDR1
FT   Region          51..58
FT                   /label= CDR2
FT   Region          97..107
FT                   /label= CDR3
XX
CC PN   EP2722342-A1.
XX
CC PD   23-APR-2014.
XX
CC PF   19-OCT-2012; 2012EP-00189212.
XX
PR   19-OCT-2012; 2012EP-00189212.
XX
CC PA   (OPSO-) OPSONA THERAPEUTICS LTD.

DR   WPI; 2014-G91425/31.
XX
CC PT   Use of composition comprising toll-like receptor 2 antagonist for 
CC PT   treatment or prophylaxis of pancreatic cancer in subject.
XX
CC PS   Claim 9; SEQ ID NO 11; 61pp; English.
XX
CC   The present invention relates to a novel composition comprising a toll-
CC   like receptor 2 (TLR2) antagonist which is useful for treating or 
CC   preventing a pancreatic cancer in a subject. The TLR2 antagonist is an 
CC   antibody or its antigen binding fragment, a protein, a peptide, a 
CC   peptidomimetic, a nucleic acid, a carbohydrate, a lipid or a small 
CC   molecule, preferably an antibody or its antigen binding fragment binds to
CC   an epitope comprising leucine rich repeat regions of the TLR2 protein or 
CC   a non-continuous epitope of TLR2 protein (BBF47733 or BBF47734) and the 
CC   antibody comprises a heavy chain variable (VH) region (BBF47740, BBF47743
CC   or BBF47745) comprising complementarity determining regions (CDRs) 
CC   (BBF47735-BBF47737) and a light chain variable (VL) region (BBF47741, 
CC   BBF47742 or BBF47744) comprising CDRs (BBF47738-BBF47739). The invention 
CC   further provides a screening method for identifying compounds for 
CC   treating or preventing a pancreatic cancer by contacting candidate 
CC   compounds with the TLR2 protein and identifying the compounds that bind 
CC   to the TLR2 protein within the region of the non-continuous epitope. The 
CC   present sequence is a human anti-TLR2 antibody VH region which is used 
CC   for treating or preventing a pancreatic cancer in a subject.
XX
SQ   Sequence 118 AA;

  Query Match             100.0%;  Score 624;  DB 21;  Length 118;
  Best Local Similarity   100.0%;  
  Matches  118;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGSELKKPGASVKLSCKASGFTFTTYGINWVRQAPGQGLEWIGWIYPRDGSTNF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGSELKKPGASVKLSCKASGFTFTTYGINWVRQAPGQGLEWIGWIYPRDGSTNF 60

Qy         61 NENFKDRATITVDTSASTAYMELSSLRSEDTAVYFCARLTGGTFLDYWGQGTTVTVSS 118
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NENFKDRATITVDTSASTAYMELSSLRSEDTAVYFCARLTGGTFLDYWGQGTTVTVSS 118



ID   BBF47744 standard; protein; 218 AA.
XX
AC   BBF47744;
XX
DT   19-JUN-2014  (first entry)
XX
DE   Human anti-TLR2 antibody light chain region, SEQ ID 12.
XX
KW   TLR-2; Toll-like receptor 2; antibody; antibody therapy; cytostatic;
KW   drug screening; gastrointestinal-gen.; light chain; pancreas tumor;
KW   prophylactic to disease; protein therapy; therapeutic.
XX
OS   Homo sapiens.
XX

FT   Region          1..111
FT                   /note= "Light chain variable region"
FT   Region          27..36
FT                   /label= CDR1
FT   Region          54..56
FT                   /label= CDR2
FT   Region          93..101
FT                   /label= CDR3
XX
CC PN   EP2722342-A1.
XX
CC PD   23-APR-2014.
XX
CC PF   19-OCT-2012; 2012EP-00189212.
XX
PR   19-OCT-2012; 2012EP-00189212.
XX
CC PA   (OPSO-) OPSONA THERAPEUTICS LTD.
XX
DR   WPI; 2014-G91425/31.
XX
CC PT   Use of composition comprising toll-like receptor 2 antagonist for 
CC PT   treatment or prophylaxis of pancreatic cancer in subject.
XX
CC PS   Claim 10; SEQ ID NO 12; 61pp; English.
XX
CC   The present invention relates to a novel composition comprising a toll-
CC   like receptor 2 (TLR2) antagonist which is useful for treating or 
CC   preventing a pancreatic cancer in a subject. The TLR2 antagonist is an 
CC   antibody or its antigen binding fragment, a protein, a peptide, a 
CC   peptidomimetic, a nucleic acid, a carbohydrate, a lipid or a small 
CC   molecule, preferably an antibody or its antigen binding fragment binds to
CC   an epitope comprising leucine rich repeat regions of the TLR2 protein or 
CC   a non-continuous epitope of TLR2 protein (BBF47733 or BBF47734) and the 
CC   antibody comprises a heavy chain variable (VH) region (BBF47740, BBF47743
CC   or BBF47745) comprising complementarity determining regions (CDRs) 
CC   (BBF47735-BBF47737) and a light chain variable (VL) region (BBF47741, 
CC   BBF47742 or BBF47744) comprising CDRs (BBF47738-BBF47739). The invention 
CC   further provides a screening method for identifying compounds for 
CC   treating or preventing a pancreatic cancer by contacting candidate 
CC   compounds with the TLR2 protein and identifying the compounds that bind 
CC   to the TLR2 protein within the region of the non-continuous epitope. The 
CC   present sequence is a human anti-TLR2 antibody light chain region which 
CC   is used for treating or preventing a pancreatic cancer in a subject.
XX
SQ   Sequence 218 AA;

  Query Match             100.0%;  Score 1133;  DB 21;  Length 218;
  Best Local Similarity   100.0%;  
  Matches  218;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVLTQSPATLSLSPGERATLSCRASESVEYYGTSLMQWYQQKPGQPPKLLIFGASNVES 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVLTQSPATLSLSPGERATLSCRASESVEYYGTSLMQWYQQKPGQPPKLLIFGASNVES 60

Qy         61 GVPDRFSGSGSGTDFTLKISRVEAEDVGMYFCQQSRKLPWTFGGGTKVEIKRTVAAPSVF 120

Db         61 GVPDRFSGSGSGTDFTLKISRVEAEDVGMYFCQQSRKLPWTFGGGTKVEIKRTVAAPSVF 120

Qy        121 IFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 IFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLS 180

Qy        181 STLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 218
              ||||||||||||||||||||||||||||||||||||||
Db        181 STLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 218



ID   BBF47745 standard; protein; 445 AA.
XX
AC   BBF47745;
XX
DT   19-JUN-2014  (first entry)
XX
DE   Human anti-TLR2 antibody heavy chain region, SEQ ID 13.
XX
KW   TLR-2; Toll-like receptor 2; antibody; antibody therapy; cytostatic;
KW   drug screening; gastrointestinal-gen.; heavy chain; pancreas tumor;
KW   prophylactic to disease; protein therapy; therapeutic.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Region          1..118
FT                   /note= "Heavy chain variable region"
FT   Region          26..33
FT                   /label= CDR1
FT   Region          51..58
FT                   /label= CDR2
FT   Region          97..107
FT                   /label= CDR3
XX
CC PN   EP2722342-A1.
XX
CC PD   23-APR-2014.
XX
CC PF   19-OCT-2012; 2012EP-00189212.
XX
PR   19-OCT-2012; 2012EP-00189212.
XX
CC PA   (OPSO-) OPSONA THERAPEUTICS LTD.
XX
DR   WPI; 2014-G91425/31.
XX
CC PT   Use of composition comprising toll-like receptor 2 antagonist for 
CC PT   treatment or prophylaxis of pancreatic cancer in subject.
XX
CC PS   Claim 10; SEQ ID NO 13; 61pp; English.
XX
CC   The present invention relates to a novel composition comprising a toll-
CC   like receptor 2 (TLR2) antagonist which is useful for treating or 
CC   preventing a pancreatic cancer in a subject. The TLR2 antagonist is an 

CC   peptidomimetic, a nucleic acid, a carbohydrate, a lipid or a small 
CC   molecule, preferably an antibody or its antigen binding fragment binds to
CC   an epitope comprising leucine rich repeat regions of the TLR2 protein or 
CC   a non-continuous epitope of TLR2 protein (BBF47733 or BBF47734) and the 
CC   antibody comprises a heavy chain variable (VH) region (BBF47740, BBF47743
CC   or BBF47745) comprising complementarity determining regions (CDRs) 
CC   (BBF47735-BBF47737) and a light chain variable (VL) region (BBF47741, 
CC   BBF47742 or BBF47744) comprising CDRs (BBF47738-BBF47739). The invention 
CC   further provides a screening method for identifying compounds for 
CC   treating or preventing a pancreatic cancer by contacting candidate 
CC   compounds with the TLR2 protein and identifying the compounds that bind 
CC   to the TLR2 protein within the region of the non-continuous epitope. The 
CC   present sequence is a human anti-TLR2 antibody heavy chain region which 
CC   is used for treating or preventing a pancreatic cancer in a subject.
XX
SQ   Sequence 445 AA;

  Query Match             100.0%;  Score 2370;  DB 21;  Length 445;
  Best Local Similarity   100.0%;  
  Matches  445;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGSELKKPGASVKLSCKASGFTFTTYGINWVRQAPGQGLEWIGWIYPRDGSTNF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGSELKKPGASVKLSCKASGFTFTTYGINWVRQAPGQGLEWIGWIYPRDGSTNF 60

Qy         61 NENFKDRATITVDTSASTAYMELSSLRSEDTAVYFCARLTGGTFLDYWGQGTTVTVSSAS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NENFKDRATITVDTSASTAYMELSSLRSEDTAVYFCARLTGGTFLDYWGQGTTVTVSSAS 120

Qy        121 TKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGL 180

Qy        181 YSLSSVVTVPSSSLGTKTYTCNVDHKPSNTKVDKRVESKYGPPCPPCPAPEFLGGPSVFL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 YSLSSVVTVPSSSLGTKTYTCNVDHKPSNTKVDKRVESKYGPPCPPCPAPEFLGGPSVFL 240

Qy        241 FPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQFNSTYRV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 FPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQFNSTYRV 300

Qy        301 VSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREPQVYTLPPSQEEMTKNQ 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREPQVYTLPPSQEEMTKNQ 360

Qy        361 VSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRWQEGNV 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 VSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRWQEGNV 420

Qy        421 FSCSVMHEALHNHYTQKSLSLSLGK 445
              |||||||||||||||||||||||||
Db        421 FSCSVMHEALHNHYTQKSLSLSLGK 445